Citation Nr: 0833498	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an April 1997 rating decision, which denied service 
connection for post-traumatic stress disorder (PTSD), should 
be reversed or revised on the basis of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1950 to June 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2007.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in an 
April 1997 rating decision.  The veteran did not appeal this 
decision to the Board.

2.  The April 1997 decision was reasonably supported by 
evidence then of record, and the record does not demonstrate 
that the RO incorrectly applied the statutory or regulatory 
provisions extant at that time such that the outcome of the 
claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The April 1997 rating decision did not constitute CUE error 
and cannot be reversed or revised on the basis on CUE.  38 
U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). In this 
case, VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  CUE is a very specific and rare kind of 
error of fact or law that compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).

CUE is described as a "very specific and rare kind of error," 
that must be "undebatable," and of such a degree that 
"reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To assert a valid 
claim of CUE, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated; 
he must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  Mere 
disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  In addition, allegations that the VA breached its 
duty to assist also cannot form a basis for CUE, nor can a 
non-specific claim of error.   

In this case, the RO denied the veteran's claim for service 
connection for PTSD in an April 1997 rating decision.  The 
veteran did not file an appeal to the Board on this decision.  
Consequently, that decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  
The veteran essentially claims that this decision was clearly 
and unmistakably erroneous.  

At the time of this decision, the law provided that 
entitlement to service connection for PTSD required that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in service stressors.  See 
38 C.F.R. § 3.304(f) (1996).

The April 1997 rating decision denied the claim for service 
connection because the evidence showed no diagnosis of PTSD.  
At the time of the rating decision, the evidence included a 
December 1996 VA examination record, which reported an 
examiner's finding of "no [PTSD]".  The veteran contends 
that the RO's reliance on this examination was in error, 
particularly because the examination was inadequate.  The 
veteran has contended that he was "not in [his] right mind" 
during the exam because he was preoccupied with unrelated 
physical ailments.  See, e.g., June 2007 Travel Board hearing 
transcript.  The veteran's representative has argued that the 
RO should have provided the veteran another examination after 
the veteran recovered from his physical ailments.  

While the veteran may feel that the December 1996 VA 
examination was inadequate, it certainly cannot be said that 
all reasonable minds would agree with the veteran on this 
point.  The examination covers the necessary factors for 
assessing whether the veteran had PTSD, including considering 
all reported stressors and symptoms, and indicates a review 
of the veteran and the claims file.  There is nothing in 
existence in the claims file at the time of the April 1997 
rating decision by which the examination could be found 
blatantly erroneous or inadequate so as to require a new 
examination.  Therefore, the RO's reliance on the December 
1996 VA examination is not a valid reason to grant the 
veteran's claim to review the April 1997 RO decision on the 
grounds of CUE.  

Additionally, the Board notes that the argument that the VA 
failed to provide a proper examination is not a valid claim 
for CUE.  As stated above, the argument that the VA has 
breached its duty to assist is not a valid basis for CUE.  
See Caffrey v. Brown, 6 Vet. App 377 (1994).  The argument 
that a VA examination was inadequate, like the argument that 
another VA examination should have been provided, is an 
argument that the VA breached its duty to assist.  

Consequently, while the Board sympathizes with the veteran, 
based on available caselaw and regulations and the evidence 
of record at the time of the April 1997 Rating Decision, the 
claim of CUE must be denied. 


ORDER

The request to reverse or revise on the basis of CUE the 
April 1997 RO decision that denied service connection for 
vertigo is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


